





FOURTEENTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This FOURTEENTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Agreement”) dated as of April 21, 2020, is among Lilis Energy
Inc., a Nevada corporation (the “Borrower”), certain Subsidiaries of the
Borrower (the “Guarantors”), BMO Harris Bank N.A. (“BMO”), as Administrative
Agent for the Lenders, and the other Lenders from time to time party hereto.
Recitals
A.    WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Second Amended and Restated
Senior Secured Revolving Credit Agreement dated as of October 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    WHEREAS, the Borrower has informed the Administrative Agent that the
Borrower may be unable to satisfy (i) the leverage ratio covenant in Section
9.01(a) of the Credit Agreement as of the fiscal quarter ended March 31, 2020
(the “March 31, 2020 Leverage Ratio”) and (ii) the current ratio covenant in
Section 9.01(b) of the Credit Agreement as of the fiscal quarter ended March 31,
2020 (the “March 31, 2020 Current Ratio”) and the Borrower has requested that
the Lenders consent to a waiver of the requirement to comply with the March 31,
2020 Leverage Ratio and March 31, 2020 Current Ratio (collectively, the
“Financial Covenant Waiver Request”).
C.    WHEREAS, the Borrower has notified the Administrative Agent of Liens on
certain Properties of the Loan Parties as of the date hereof, and such Liens
have caused an Event of Default arising under Section 10.01(d) of the Credit
Agreement as a result of the failure by the Borrower to observe Section 9.03 of
the Credit Agreement (the “Lien Covenant”) in connection with such Liens (the
“Lien Covenant Event of Default”), and the Borrower has requested that the
Lenders (i) waive the Lien Covenant Event of Default and (ii) notwithstanding
the Lien Covenant, consent to the existence of certain other Liens imposed by
law of the type that would be permitted under clause (c) of the definition of
“Excepted Liens” in the Credit Agreement but for certain actions taken, or being
taken, by the Loan Parties, in each case until June 5, 2020 (collectively, the
“Lien Waiver and Consent Request” and, collectively with the Financial Covenant
Waiver Request, the “Waiver and Consent Requests”).
D.    WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders enter into this Amendment to, among other things, grant an extension of
the next scheduled Borrowing Base Deficiency Payment currently scheduled to
occur on April 21, 2020 as further set forth herein.
E.    WHEREAS, pursuant to Section 12.04(b)(ii)(E) of the Credit Agreement any
assignment of a Lender’s rights and obligations to an Affiliate of the Borrower
is not permitted. Pursuant to Section 12.04(b)(i)(B) of the Credit Agreement,
any assignment of a Lender’s rights and obligations to a Person other than to an
existing Lender requires the prior written consent of the Administrative Agent.
F.    WHEREAS, the Borrower and the Affiliated Lender (defined below) have
requested that (i) the Administrative Agent and the Lenders consent to a waiver
of Section 12.04(b)(ii)(E) of the Credit Agreement to the extent that it relates
to an assignment of no greater than 27% of the aggregate principal amount of the
Loans and Commitments to Värde Investment Partners, L.P. (the “Affiliate Lender
Consent”) and (ii) the Administrative Agent consent pursuant to Section
12.04(b)(i)(B) of the Credit Agreement to the


1

--------------------------------------------------------------------------------



assignment of such Loans. The Administrative Agent and the Lenders, as
applicable, have agreed to consent to such assignment and the Affiliate Lender
Consent, as applicable, subject to making certain amendments to the Credit
Agreement as further set forth herein.
G.    WHEREAS, subject to the terms and conditions set forth herein, the Lenders
have agreed to postpone the May 1, 2020 Scheduled Redetermination and make
certain other amendments to the Credit Agreement as set further forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, which include all of the
Lenders party to the Credit Agreement, agree as follows:
Section 1Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement.


Section 2Waiver and Consent. Subject to the occurrence of the Effective Date ,
the Borrower hereby requests, and the Administrative Agent and the Lenders
hereby agree to, the (a) Waiver and Consent Requests and (b) Affiliate Lender
Consent. The request for, and agreement to give, the Lien Waiver and Consent
Requests is not an admission by the Borrower, the Administrative Agent or any
Lender of the validity, priority or amount of the Liens that have purported to
cause the Lien Covenant Event of Default, and such parties rights and defenses
as to such Liens are hereby fully reserved.


Section 3Amendments. Subject to the occurrence of the Effective Date, the
following amendments to the Credit Agreement shall be made:
3.1Amendment to Section 1.02.


(a)The following definitions are hereby added to the Credit Agreement in their
entirety where alphabetically appropriate, in each case, to read as follows:


“Affiliated Lender” means (a) any Person to the extent it owns or holds,
directly or indirectly, or its Affiliate owns or holds, directly or indirectly,
any Equity Interest of the Borrower or any of its Subsidiaries, (b) Värde
Investment Partners, L.P. and (c) any Person that acquires rights and
obligations under this Agreement from any of the Persons described in the
foregoing clauses (a) and (b), including any successor or assigns of any such
Person.
“June 2020 Redetermination” has the meaning assigned to such term in Section
2.07(b).
“Non-Affiliated Lender” means any Lender that is not an Affiliated Lender.
(b)The definition of “Indebtedness” in the Credit Agreement is hereby amended by
replacing the reference to “April 21, 2020” with “June 5, 2020”.


(c)The definition of “Majority Lenders” in the Credit Agreement is hereby
amended by adding the following proviso at the end thereto:


; provided that to the same extent set forth in Section 12.04(b)(ii)(G) with
respect to determination of Majority Lenders, the Commitments, Loans and
participation interests in Letters


2

--------------------------------------------------------------------------------



of Credit of any Affiliated Lender shall in each case be excluded for purposes
of making a determination of Majority Lenders.
(d)The definition of “Required Lenders” in the Credit Agreement is hereby
amended by adding the following proviso at the end thereto:


; provided that to the same extent set forth in Section 12.04(b)(ii)(G) with
respect to determination of Required Lenders, the Commitments, Loans and
participation interests in Letters of Credit of any Affiliated Lender shall in
each case be excluded for purposes of making a determination of Required
Lenders.
3.2Amendment to Section 2.07. Section 2.07 of the Credit Agreement is hereby
amended as follows:


(a)Section 2.07(b) of the Credit Agreement is hereby amended and restated to
read as follows:


The Borrowing Base shall be redetermined on or about June 5, 2020 (the “June
2020 Redetermination”) and thereafter, semi-annually on or about May 1st and
November 1st of each year, in each case in accordance with this Section 2.07
(each such redetermination, a “Scheduled Redetermination”), and, subject to
Section 2.07(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank(s) and
the Lenders on the date of such applicable redetermination. At any time after
the June 2020 Redetermination, (i) the Borrower may, by notifying the
Administrative Agent thereof, one time between any Scheduled Redetermination,
elect to cause the Borrowing Base to be redetermined in accordance with this
Section 2.07, and (ii) the Administrative Agent may, or at the direction of the
Required Lenders shall, by notifying the Borrower thereof, one time between any
Scheduled Redetermination, elect to cause the Borrowing Base to be redetermined
(collectively with the Borrower’s right set forth in clause (i), an “Interim
Redetermination”) in accordance with this Section 2.07.
(b)Section 2.07(d)(i) of the Credit Agreement is hereby amended and restated to
read as follows:


(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and Section 8.12(c) in a timely and
complete manner, then on or about June 5, 2020 and thereafter on or about
November 1st or May 1st of each year, as applicable, following such notice (or
as soon as possible thereafter, pursuant to the procedures set forth in Section
2.07(c)(iii)) and (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to Section
8.12(a) and Section 8.12(c) in a timely and complete manner, then on the
Business Day next succeeding delivery of such New Borrowing Base Notice; and
3.3Amendment to Section 3.04. Section 3.04 of the Credit Agreement is hereby
amended as follows:
(a)Section 3.04(c)(ii)(B)(1) of the Credit Agreement is hereby amended by
replacing each reference to “April 21, 2020” with “June 5, 2020”.


(b)By adding the following new clause (e) at the end thereof:


3

--------------------------------------------------------------------------------



(e) Application of Prepayments After Event of Default. Notwithstanding anything
in this Agreement to the contrary, upon the occurrence and continuation of an
Event of Default, each prepayment of Borrowings pursuant to Section 3.04 shall
be applied in accordance with Section 10.02(c).
3.4Amendment to Section 4.01. Section 4.01 of the Credit Agreement is hereby
amended by adding the following sentence at the end thereof:


For the avoidance of doubt, upon the occurrence and continuation of an Event of
Default the obligations and requirements set forth in this Section 4.01 shall be
subject to the requirements set forth in Sections 10.02(c), (d) and (e).
3.5Amendment to Section 10.02(c). Section 10.02(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(c)All proceeds realized from the liquidation or other Disposition of, or
collection on, Collateral and any other amounts (whether in cash or otherwise)
received by the Administrative Agent or any Secured Party after the occurrence
and continuation of an Event of Default and/or maturity of the Loans, whether
from the Borrower, another Loan Party, by acceleration or otherwise, shall be
applied:


(i)first, to payment or reimbursement of that portion of the Secured Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;


(ii)second, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Non-Affiliated Lenders;


(iii)third, pro rata to payment of accrued interest on the Loans payable to the
Non-Affiliated Lenders (including any interest accruing after the commencement
of an insolvency proceeding, regardless of whether allowed or allowable in such
proceeding);


(iv)fourth, pro rata to payment of principal outstanding on the Loans, Secured
Obligations referred to in clause (b) and (c) of the definition of Secured
Obligations and LC Disbursements payable to the Non-Affiliated Lenders;


(v)fifth, pro rata to payment of any other Secured Obligations payable to the
Non-Affiliated Lenders;


(vi)sixth, to serve as cash collateral to be held by the Administrative Agent to
secure the LC Exposure;


(vii)seventh, to pro rata (A) payment or reimbursement of the portion of Secured
Obligations constituting fees, expenses, and indemnities payable to any
Affiliated Lender, (B) payment of accrued interest on the Loans payable to any
Affiliated Lender (including any interest accruing after the commencement of an
insolvency proceeding, regardless of whether allowed or allowable in such
proceeding), (C) payment of principal outstanding on the Loans, Secured
Obligations referred to in clause (b) and (c) of the definition of Secured
Obligations, and LC


4

--------------------------------------------------------------------------------



Disbursements payable to any Affiliated Lender, and (D) payment of any other
Secured Obligations payable to any Affiliated Lender; and
(viii)eighth, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.


3.6Amendment to Section 10.02. Section 10.02 of the Credit Agreement is hereby
amended by adding the following new clause (d), (e) and (f):


(d)To the extent any securities or debt instruments are distributed, issued or
assigned to the Lenders (or to the Administrative Agent on behalf of the
Lenders) on account of or in full or partial satisfaction of the Secured
Obligations, including any securities or debt instruments distributed to or on
behalf of the Lenders as part of an insolvency proceeding of a Loan Party or
issued to or on behalf of the Lenders by an acquisition vehicle established to
credit bid the Secured Obligations for the assets of the Loan Party, unless
otherwise agreed by the Required Lenders, (i) the securities or debt instruments
issued or distributed to or on account of Non-Affiliated Lenders shall have
priority in right of payment over the securities or debt instruments issued or
distributed to or on account of Affiliated Lenders in a manner consistent with
the foregoing clause (c) of this Section 10.02 and (ii) to the extent such
securities or debt instruments do not incorporate such payment priority, the
Affiliated Lenders shall turnover all proceeds or distributions from or on
account of such securities or debt instruments to the Administrative Agent and
the Administrative Agent shall apply such amounts in the order of priority set
forth in clause (c) of this Section 10.02.


(e)    Unless until the Secured Obligations described in clauses first through
sixth of Section 10.02(c) are indefeasibly paid in full and in cash in
accordance with such priorities, any Collateral, proceeds thereof or other
amount received by a Non-Affiliated Lenders on account of or in satisfaction of
its Secured Obligations shall be segregated and held in trust for the benefit
of, and promptly turned over to, the Administrative Agent along with all
necessary endorsements and the Administrative Agent shall apply such Collateral,
proceeds or other amounts in accordance with Section 10.02(c).
(f)    Without limiting the generality of the foregoing, this Section 10.02 is
intended to constitute and shall be deemed to constitute a “subordination
agreement” within the meaning of Section 510(a) of the Bankruptcy Code and is
intended to be and shall be interpreted to be enforceable to the maximum extent
permitted pursuant to applicable nonbankruptcy law. Amounts applied pursuant to
clauses first through eighth of Section 10.02(c) are to be applied, for the
avoidance of doubt, in the order required by such clauses until the indefeasible
payment in full in cash of the applicable Secured Obligations referred to in the
applicable clause.
3.7Amendment to Section 12.04(b)(ii). Section 12.04(b)(ii) of the Credit
Agreement is hereby amended by (a) deleting the word “and” at the end of clause
(D) and (b) inserting the following new clauses (F) and (G):
(F)in case of an assignment to an Affiliated Lender, (1) after giving effect to
such assignment and to all other assignments with all Affiliated Lenders, the
aggregate principal amount of all Loans and Commitments then held by all
Affiliated Lenders shall not exceed 27% of the aggregate unpaid principal amount
of the Commitments, Loans and participation interests in Letters of Credit then
outstanding (determined at the time of such purchase), (2) in the event that any
proceeding under the Bankruptcy Code shall be instituted by or against the
Borrower or any other Guarantor, each Affiliated Lender shall acknowledge and
agree that they are each “insiders”


5

--------------------------------------------------------------------------------



under Section 101(31) of the Bankruptcy Code and, as such, the claims associated
with the Loans and Commitments owned by it shall not be included in determining
whether the applicable class of creditors holding such claims has voted to
accept a proposed plan for purposes of Section 1129(a)(10) of the Bankruptcy
Code unless the plan in question affects any Affiliated Lender’s economics or
rights and obligations in a disproportionately adverse manner than its effect on
the other Lenders in a manner inconsistent with this Agreement, and (3) such
Affiliated Lender (w) will not receive information, reports and other materials
prepared by the Administrative Agent or its consultants or advisors and shared
with the Administrative Agent and the Lenders who are not Affiliated Lenders
other than notices of prepayments and other administrative notices in respect of
its Loans or Commitments required to be delivered to Lenders, (x) will not be
permitted to attend or participate in (or receive any notice of) Lender meetings
or conference calls, unless the Administrative Agent determines otherwise (in
its sole discretion) that the Affiliated Lender does not have a conflict of
interest as to the subject matter of such meeting or conference call
notwithstanding its status as an Affiliate of the Borrower, (y) will not be
entitled to challenge the Administrative Agent’s and the Lenders’
attorney-client privilege as a result of their status as an Affiliated Lender
and (z) will not be entitled to receive advice of counsel to the Administrative
Agent, any other Lender, financial advisors or another other consultants or
advisors to the Administrative Agent or another Lender; and


(G)notwithstanding anything in Section 12.02 or the definition of “Required
Lenders” or “Majority Lenders” to the contrary, for purposes of determining
whether the Required Lenders or Majority Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom (unless the action in question affects any Affiliated Lenders’
economics or rights and obligations under the Loan Documents in a
disproportionately adverse manner than its effect on the other Lenders), or any
plan of reorganization pursuant to the Bankruptcy Code, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, no Affiliated
Lender shall have any right to consent (or not consent), otherwise act or direct
or require the Administrative Agent or any Lender to take (or refrain from
taking) any such action and:


(1)all Commitments, Loans and participation interests in Letters of Credit held
by any Affiliated Lenders shall be deemed to be not outstanding for all purposes
of calculating whether the Required Lenders or Majority Lenders have taken any
actions; and


(2)all Commitments, Loans and participation interests in Letters of Credit held
by any Affiliated Lenders shall be deemed to be not outstanding for all purposes
of calculating whether all Lenders have taken any action unless the action in
question affects such Affiliated Lender’s economics or rights and obligations
under the Loan Documents in a disproportionately adverse manner than its effect
on Non-Affiliated Lenders.
(3)

Section 4Conditions Precedent to Effective Date. This Agreement shall become
effective on the date (such date, the “Effective Date”) when each of the
following conditions is satisfied (or waived) in accordance with the terms
herein:


4.1The Administrative Agent and the Lenders, shall have received reimbursement
or payment of all reasonable and documented out-of-pocket expenses (if any)
required to be reimbursed or paid by the Borrower under Section 12.03 of the
Credit Agreement (including, the fees, charges and disbursements of


6

--------------------------------------------------------------------------------



Simpson Thacher & Bartlett LLP, counsel to the Administrative Agent and other
advisors to the Administrative Agent in accordance therewith (if any)).


4.2The Administrative Agent shall have received from the Borrower, each
Guarantor, and each Lender, counterparts of this Agreement signed on behalf of
such Persons.


4.3As of the Effective Date, after giving effect to this Agreement, (a) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct) as of such earlier date and (b) no
Default or Event of Default has occurred and is continuing.


4.4That certain Assignment and Assumption, dated as of April 21, 2020, between
the Citigroup Financial Products Inc., as assignor, and Värde Investment
Partners, L.P., as assignee, shall have been consummated, or shall be
consummated substantially concurrently with the effectiveness of this Amendment,
and shall be in full force and effect and be valid, binding and enforceable in
accordance with its terms and as a result Värde Investment Partners, L.P. shall
have become, or shall become substantially concurrently with the effectiveness
of this Amendment, an Affiliated Lender (as defined herein) holding Loans in an
aggregate principal amount of $25,723,684.21 and Commitments of $25,723,684.21.


Each party hereto hereby authorizes and directs the Administrative Agent to
declare the this Agreement to be effective (and the Effective Date shall occur)
when it has received documents confirming or certifying, to the reasonable
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 4. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.
Section 5Miscellaneous.


5.1.Limitation of Waivers. The consents, waivers, amendments and agreements
contained herein, shall not be a consent, waiver or agreement by the
Administrative Agent or the Lenders of any Defaults or Events of Default, as
applicable, which may exist (other than, for the avoidance of doubt, with
respect to the March 31, 2020 Leverage Ratio, March 31, 2020 Current Ratio and
Lien Covenant) or which may occur in the future under the Credit Agreement or
any other Loan Document, or any future defaults of the same provision waived
hereunder (collectively, “Violations”). Similarly, nothing contained in this
Agreement shall directly or indirectly in any way whatsoever: (a) impair,
prejudice or otherwise adversely affect the Administrative Agent’s or the
Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Credit Agreement or any other Loan Document, as the case may
be, with respect to any Violations, (b) except as set forth herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument, as applicable.
Nothing in this letter shall be construed to be a consent by the Administrative
Agent or the Lenders to any Violations.


5.2.Confirmation. The provisions of the Credit Agreement shall remain in full
force and effect following the Effective Date.


7

--------------------------------------------------------------------------------



5.3.Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower (a) acknowledges the terms of this Agreement,
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document (including, without limitation, the
Guaranteed Liabilities) and agrees that each Loan Document remains in full force
and effect as expressly amended hereby, (c) certifies to the Lenders, on the
Effective Date, as applicable, that, after giving effect to this Agreement and
the amendments and transactions occurring on the Effective Date, (i) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty are true and correct), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty are true and correct) as of such earlier date and (ii) no Default or
Event of Default has occurred and is continuing, (d) acknowledges that it is a
party to certain Security Instruments securing the Secured Obligations and
agrees that according to their terms the Security Instruments to which it is a
party will continue in full force and effect to secure the Secured Obligations
under the Loan Documents, as the same may be amended, supplemented or otherwise
modified, and (e) hereby authorizes and directs any Secured Party which is a
deposit bank at which accounts of any Loan Party are held to deliver to the
Administrative Agent a report reflecting the balances of such accounts of the
Loan Parties, as may be requested by the Administrative Agent.


5.4.Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed a signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.


5.5.No Oral Agreement. This Agreement, the Credit Agreement, the other Loan
Documents and any separate letter agreement with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreement and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


5.6.GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


5.7.Payment of Expenses. The Borrower hereby reconfirms its obligations pursuant
to Section 12.03 of the Credit Agreement. In accordance with Section 12.03 of
the Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable and documented out-of-pocket expenses incurred
in connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent.


5.8.Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of


8

--------------------------------------------------------------------------------



the remaining provisions hereof or thereof, and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.


5.9.Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns in
accordance with Section 12.04 of the Credit Agreement.


5.10.Loan Documents. This Agreement is a Loan Document.


5.11.GENERAL RELEASE.


a.AS PART OF THE CONSIDERATION FOR THE LENDERS’ AND THE ADMINISTRATIVE AGENT’S
EXECUTION OF THIS AGREEMENT, EACH LOAN PARTY, ON BEHALF OF ITSELF AND ITS
SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
“RELEASING PARTIES”) HEREBY FOREVER, FULLY, UNCONDITIONALLY, AND IRREVOCABLY
RELEASES, WAIVES, AND FOREVER DISCHARGES THE LENDERS, THE ADMINISTRATIVE AGENT,
THE ISSUING BANKS AND EACH OF THEIR SUCCESSORS, ASSIGNS, EQUITYHOLDERS,
SUBSIDIARIES, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS
AND OTHER PROFESSIONALS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS,
LIABILITIES, OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN
EQUITY OR OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND OTHER CLAIMS OF EVERY
KIND OR NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER LIQUIDATED OR
UNLIQUIDATED, MATURED OR UNMATURED, FIXED OR CONTINGENT, DIRECTLY OR INDIRECTLY
ARISING OUT OF, CONNECTED WITH, RESULTING FROM OR RELATED TO ANY ACT OR OMISSION
UNDER ANY LOAN DOCUMENT BY ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY OTHER
RELEASEE PRIOR TO THE DATE HEREOF (COLLECTIVELY, THE “CLAIMS”). EACH LOAN PARTY
FURTHER AGREES THAT IT SHALL NOT COMMENCE, INSTITUTE, OR PROSECUTE ANY LAWSUIT,
ACTION OR OTHER PROCEEDING, WHETHER JUDICIAL, ADMINISTRATIVE OR OTHERWISE, TO
COLLECT OR ENFORCE ANY CLAIM. FURTHERMORE, EACH OF THE RELEASING PARTIES HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY COVENANTS AND AGREES WITH AND IN
FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM
RELEASED AND/OR DISCHARGED BY THE RELEASING PARTIES PURSUANT TO THIS SECTION
5.11. IN ENTERING INTO THIS AGREEMENT, EACH OF THE RELEASING PARTIES HAS
CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY
DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE
RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS
OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY WAY ON ANY SUCH
REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY
THEREOF.


b.THE PROVISIONS OF THIS SECTION 5.11 SHALL SURVIVE AND REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
THE REPAYMENT OR PREPAYMENT OF ANY OF THE LOANS, OR


9

--------------------------------------------------------------------------------



THE TERMINATION OF THE CREDIT AGREEMENT, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY PROVISION HEREOF OR THEREOF.


c.EACH RELEASING PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RELEASE SET
FORTH ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A
BASIS FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY
BE INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH
RELEASE.
 


[Signature Pages Follow]








10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Effective Date.


BORROWER:


LILIS ENERGY, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches                                       
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer


GUARANTORS:


BRUSHY RESOURCES, INC.
 
HURRICANE RESOURCES LLC
 
IMPETRO OPERATING LLC
 
LILIS OPERATING COMPANY, LLC
 
IMPETRO RESOURCES, LLC
 
 
 
 
 
Each By: /s/ Joseph C. Daches                               
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer





Fourteenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A.,
as Administrative Agent, and a Lender



By:        /s/ Melissa Guzmann
Name:    Melissa Guzmann
Title:    Director




Fourteenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





LENDERS:
TRUIST BANK, as successor in Merger to SUNTRUST BANK, as a Lender



By:     /s/ William S. Krueger         
Name:    William S. Krueger
Title:    Senior Vice President
    




Fourteenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Michael P. Robinson         
Name:    Michael P. Robinson
Title:    Vice President
    




Fourteenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ Didier Siffer             
Name:    Didier Siffer
Title:    Authorized Signatory




By: /s/ Megan Kane             
Name:    Megan Kane
Title:    Authorized Signatory




    


























Fourteenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





Acknowledged and agreed, solely after the occurrence of the Assignment and
Assumption referenced in Section 4.4 of this Agreement and the occurrence of the
Effective Date, by:
VÄRDE INVESTMENT PARTNERS, L.P., as an Affiliated Lender
By Värde Investment Partners G.P., L.P., Its General Partner
By Värde Investment Partners UGP, LLC, Its General Partner
By Värde Partners, L.P., Its Managing Member
By Värde Partners, Inc., Its General Partner
By:    /s/ Markus Specks
Name:    Markus Specks
Title:    Managing Director






Fourteenth Amendment to Second Amended and Restated Credit Agreement

